Citation Nr: 1745976	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1951 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has current diagnoses for lumbosacral strain and degenerative arthritis as well as right shoulder degenerative arthritis.
 
2.  Symptoms of the current low back and right shoulder disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
3.  The current low back and right shoulder disabilities are not related to service.

4.  The Veteran has a current diagnoses for left knee replacement with residuals and right foot degenerative arthritis.
 
5.  Symptoms of the current left knee and right foot arthritis symptoms were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
6.  The current left knee and right foot arthritis are not related to service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3. The criteria to establish service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria to establish service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for low back, right shoulder, left knee, and right foot disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Low Back and Right Shoulder Disabilities

The Veteran contends that he has low back and right shoulder disabilities that were caused by service.  Specifically, he testified before the undersigned in December 2016 that he was injured during service when a five-gallons can of red lead paint fell three decks and onto his back.  The blow to his low back then propelled him into another five-gallon can, which in turn bruised his right shoulder.  The Veteran said that he was given light duty after seeking treatment for these injuries.  He also said that these injuries have been a problem ever since service.

First, the evidence of record demonstrates that the Veteran has current low back diagnoses for degenerative arthritis and a lumbosacral strain.  The Veteran also has a current diagnosis for right shoulder degenerative arthritis.

Service treatment records show no abnormalities for the low back or right shoulder upon entrance or separation from service.  A sick call treatment record notes that the Veteran received medical attention for a sprained back in September 1954.  The treatment included a massage and the disposition shows that the Veteran was returned to regular duty.  There are no service treatment records for the right shoulder.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current low back or right shoulder disability, or to have caused chronic or continuous symptoms of the current disabilities to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current low back and right shoulder disabilities are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back or right shoulder disability in service or continuous symptoms of a low back or right shoulder disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a low back or right shoulder disability during service.  Service treatment records show that the Veteran was treated once for a low back sprain.  Additionally, 38 C.F.R. § 3.303(b) explains that presumptive service connection does not mean any manifestation of joint pain in service will permit service connection of arthritis as there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Furthermore, the Veteran's current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a low back or right shoulder disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back or right shoulder disability after service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As previously discussed, the Veteran testified before the undersigned in December 2016 regarding the injuries that occurred in service.  He also said that all of his records regarding these incidents and subsequent treatment were burned in a house fire during the mid-1980s.  

In January 2016, a fellow service member's statement in support of the Veteran's claims was received.  The service member recalled the year of the Veteran's injuries in approximately 1952 and that the Veteran was treated in sickbay before he was "moved to another ship for more intensive medical care."  The statement also recounted that the Veteran "complained about his back and arm up to the day [they] were discharged in 1955."

In this case, the Veteran and the supporting lay statement are competent to report symptoms because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, the Board finds the reported histories of continued low back and right shoulder problems since service are inconsistent with, and outweighed by, the other lay and medical evidence of record.  

Even accepting these assertions as true, they does not support a finding that the Veteran experienced continuous symptoms of a low back or right shoulder disability since service.  The Separation examination in January 1955 described the spine and upper extremities as normal.  The evidence of record does not contain any subsequent treatment for these conditions within one year of service and there is an approximately 49-year period of time between service separation and initial treatment for the low back, and an even longer period for the right shoulder.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

The evidence of record shows that the Veteran did not assert he had a low back or right shoulder disability related to his service until he filed his claim for benefits in November 2004.  Additionally, the Veteran did not claim that symptoms of his low back or right shoulder began in (or soon after) service until he filed his current VA disability compensation claim.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Furthermore, the May 2017 VA examiner's opinion (as discussed below) is more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a low back or right shoulder disability until at least 2004.  Additionally, the record does not indicate that the Veteran received treatment for arthritis of the low back or right shoulder during service or that he actually received treatment for any low back or right shoulder disability within the first year following service separation.  Therefore, a low back or right shoulder disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a low back and right shoulder disability is currently shown and the evidence reflects a possible in-service injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back and right shoulder disabilities and service. 

The Veteran initially received a VA examination for the spine in November 2015.  However, the examiner's medical opinion was inadequate.  Accordingly, another VA examination was obtained.

On VA examination in May 2017, the examiner opined that the Veteran's low back and right shoulder disabilities were less likely than not related to service.  The VA examiner reasoned that the Veteran's claims file did not show any documentation for a low back or right shoulder injury caused by a paint bucket falling on him from above.  X-rays that were performed on the day of the VA examination also did not show any old injuries.  The x-rays did show arthritis for the spine and right shoulder, but the examiner was unable to determine the causes without resort to speculation.  The examiner further explained that while the Veteran said that the injuries occurred 65 years ago, the history of the right shoulder injury was vague and not specific to the rotator cuff, which showed a current diagnosis for arthritis.  The examiner also noted that "too many years have gone by without any shoulder documentation to say current symptoms are due to service."

The Board finds this May 2017 VA examiner's opinion highly probative of a negative nexus between the Veteran's current conditions and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this decision, the Board has considered the Veteran's contentions and other lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's or other friends lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As laypersons, the Veteran and his friend have not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders identified as current diagnoses of the low back and right shoulder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back and right shoulder disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran or his friends. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to the right shoulder or low back arthritis from pain due to other spine disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran and his friend are not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran or his friend competent to provide evidence of an etiological nexus between his current low back and right leg disabilities and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disabilities and service; therefore, the Board attaches greater probative weight to the May 2017 VA examination opinion than to the lay statements of record.

The Board finds that the May 2017 VA examination opinion is adequate for nexus purposes and highly probative.  Specifically, during the May 2017 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service low back or right shoulder complaints or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the May 2017 VA examination opinions great probative weight.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current low back and right shoulder disabilities were not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claims for service connection for low back and right shoulder disabilities must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Knee and Right Foot Disabilities

The Veteran contends that he has left knee and right foot disabilities that were caused by service.  Specifically, he testified before the undersigned in December 2016 that he was injured during service when a five-inch, 38-shell casing came out of a gun and he was supposed to put it through a hole in the bottom of the deck of the turret.  He said that it was so greasy that when the shell casing lifted, it hit his left knee and then fell down and crushed three of his toes.

First, the evidence of record demonstrates that the Veteran has a current diagnosis for a left knee replacement with residuals and right foot degenerative arthritis.

Service treatment records show no abnormalities for the left knee or right foot upon entrance or separation from service.  There are no service treatment records for the left knee or right foot injuries alleged by the Veteran.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause his current left knee or right foot disability, or to have caused chronic or continuous symptoms of the current disabilities to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current left knee and right foot disabilities are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a left knee or right foot disability in service or continuous symptoms of a left knee or right foot disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a left knee or right foot disability during service.  Service treatment records do not show that the Veteran was treated for a left knee or right foot injury.  Additionally, 38 C.F.R. § 3.303(b) explains that presumptive service connection does not mean any manifestation of joint pain in service will permit service connection of arthritis as there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  The Veteran's current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394 (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a left knee or right foot disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left knee or right foot disability after service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As previously discussed, the Veteran testified before the undersigned in December 2016 regarding the injuries that occurred in service.  He also said that all of his records regarding these incidents and subsequent treatment were burned in a house fire during the mid-1980s.  

In January 2016, a fellow service member's statement in support of the Veteran's claims was received.  The service member stated that he "was aware of [the Veteran] having a shell casing crush his toes."  He also said that the injuries occurred in 1951 and caused the Veteran to be "laid up for weeks needing sick bay attention on a daily basis."

In this case, the Veteran and the supporting lay statement are competent to report symptoms because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  Nonetheless, the Board finds that the reported histories of continued symptomatology since active service, are inconsistent with, and outweighed by, the other lay and medical evidence of record.  

Even accepting these assertions as true, they do not support a finding that the Veteran experienced continuous symptoms of a left knee or right foot disability since service.  The Separation examination in January 1955 described the feet and lower extremities as normal.  The evidence of record does not contain any subsequent treatment for these conditions within one year of service and there is an approximately 49-year period of time between service separation and initial treatment for the left knee or right foot.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

The evidence of record shows that the Veteran did not assert he had a left knee or right foot disability related to his service until he filed his claim for benefits in November 2004.  Additionally, the Veteran did not claim that symptoms of his left knee or right foot began in (or soon after) service until he filed his current VA disability compensation claim.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Furthermore, the May 2017 VA examiner's opinion (as discussed below) is more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever).  

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a left knee or right foot disability until at least 2004.  Additionally, the record does not indicate that the Veteran received treatment for arthritis of the left knee or right foot during service or that he actually received treatment for any left knee or right foot disability within the first year following service separation.  Therefore, a left knee or right foot disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a left knee or right foot disability is currently shown and the evidence reflects a possible in-service injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current left knee or right foot disabilities and service. 

On VA examination in May 2017, the examiner opined that the Veteran's left knee or right foot disabilities were less likely than not related to service.  The VA examiner reasoned that the Veteran's claims file did not show any documentation for a left knee or right foot injury caused by a shell casing falling on his left knee and crushing his right foot.  X-rays that were performed on the day of the VA examination also did not show any arthritis or old traumatic injuries in the second, third, or fourth digits of the right foot where the Veteran claimed the injury occurred.  The examiner pointed out that no traumatic injury for the left knee could be determined by x-ray because it was replaced years ago.  With regard to both injuries, the examiner further reported that there were no documents in the record to support "chronicity of care over the last 50 plus years."  In the end, the examiner found that a nexus could not be established for these disabilities.

The Board finds this May 2017 VA examiner's opinion highly probative of a negative nexus between the Veteran's current conditions and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

In this decision, the Board has considered the Veteran's contentions and other lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's or other friends lay statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As laypersons, the Veteran and his friend have not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders identified as current diagnoses of the low back and right shoulder.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back and right shoulder disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran or his friends. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to the left knee or right foot arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran and his friend are not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran or his friend competent to provide evidence of an etiological nexus between his current left knee and right foot disabilities and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disabilities and service; therefore, the Board attaches greater probative weight to the May 2017 VA examination opinion than to the lay statements of record.

The Board finds that the May 2017 VA examination opinion is adequate for nexus purposes and highly probative.  Specifically, during the May 2017 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service left knee or right foot complaints or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the May 2017 VA examination opinions great probative weight.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current left knee and right foot disabilities were not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claims for service connection for left knee and right foot disabilities must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in March 2015, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the March 2015 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Veteran was afforded a VA examination with respect to his claim in May 2015 and June 2017.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2017.  The Board instructed the AOJ to request authorization from the Veteran to obtain private treatment records, schedule VA examinations, and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right foot disability is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


